Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 18, 2019

The Court of Appeals hereby passes the following order:

A19A1767. JAMES BERNARD EDWARDS v. THE STATE.

      A jury found James Bernard Edwards guilty of multiple offenses, including
burglary, armed robbery, and kidnapping. We affirmed his convictions in an
unpublished opinion following the trial court’s denial of his motion for new trial. See
Edwards v. State, Case No. A16A2168 (decided Mar. 13, 2017). Edwards
subsequently filed an extraordinary motion for new trial, alleging multiple counts of
ineffectiveness of trial counsel. The trial court denied Edwards’s motion on
September 13, 2018, and he then filed the instant direct appeal.1 We, however, lack
jurisdiction.
      An appeal from an order denying an extraordinary motion for new trial must
be initiated by filing an application for discretionary review. OCGA § 5-6-35 (a) (7),
(b); Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997); Davis v. State,
182 Ga. App. 736, 736-737 (356 SE2d 762) (1987).




      1
        Although Edwards directed his notice of appeal to this Court, his appeal was
inadvertently transmitted to the Supreme Court of Georgia. Edwards’s appeal was
subsequently transferred to this Court. See Edwards v. State, Case No. S19A0704
(transferred Mar. 4, 2019).
      Edwards’s failure to comply with the discretionary appeal procedure2 deprives
this Court of jurisdiction to consider his appeal, which is hereby DISMISSED.




                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/18/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




      2
        Edwards also filed an application for discretionary appeal from the trial
court’s order denying his extraordinary motion for new trial. We dismissed his
application as untimely. See Edwards v. State, Case No. A19D0389 (dismissed Apr.
2, 2019).